Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 31 March 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam the 31st. March 1784.
        
        We received your Excellency’s most esteemed Letter of the 24th. of this Month. We rejoice with yoúr Excelly. in the Succes which has attended oúr Endeavours. So wel in promoting the Loan, as in maintaining the American Credit, assuring yoúr Excelly. of oúr further Care not only in Extending it as much as possible, bút even to Contribute towards it in Every way.
        The Account which we paid to Messrs. de Neufville & Son rúns only till the month of July 1782. thús the Coupons being of Later date are in Consequence not paid by us, as yoúr Excellency is pleased to authorise ús to it, it will be done in behalf of the United States—.
        We remain with a perfect Esteem / Sir / Your Excells. Most Obedt. / humble Servants.
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorst.de la Lande & fynje
        
      